Case 1:18-cv-12586-NLH-JS Document 44 Filed 07/22/20 Page 1 of 1 PageID: 1582


                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                              Minutes of Proceedings




 OFFICE: CAMDEN                               DATE: July 22, 2020

 JUDGE JOEL SCHNEIDER

 COURT REPORTER: E.C.R.


 TITLE OF CASE:                               DOCKET NO. 18-cv-02674(JHR)
 STRIKE 3 HOLDINGS, LLC                                  18-cv-12585(JBS)
  v.                                                     18-cv-12586(JHR)
 JOHN DOE SUBSCRIBER ASSIGNED IP                         18-cv-16564(JHR)
 ADDRESS 73.160.162.60 et al                             18-cv-16565(JHR)
                                                         18-cv-16566(JBS)
                                                         18-cv-17594(JHR)
                                                         18-cv-17595(JHR)
                                                         19-cv-00894(JHR)
                                                         19-cv-00895(JBS)
                                                         19-cv-14014(JHR)
                                                         19-cv-14015(JHR)
                                                         19-cv-14016(JHR)


APPEARANCES:
John Atkin Esq. for Plaintiffs
Lincoln Banlow, Esq. for Defendants

NATURE OF PROCEEDINGS: Status Conference
Telephone Status Conference held on the record.
Orders to be entered.



                                                  s/Sarah Eckert
                                                  DEPUTY CLERK


 TIME COMMENCED: 3:30 p.m.
 TIME COMMENCED: 4:15 p.m.
 TOTAL TIME: 45 minutes
